Exhibit 10.5(a)
June 9, 2009
AAA Capital Management Inc.
1300 Post Oak Blvd. #350
Houston, Texas 77056
Attention: Mr. Anthony Annunziato

  Re:   Management Agreement Renewal

Dear Mr. Annunziato:
We are writing with respect to your management agreement concerning the
commodity pools to which reference is made below (the “Management Agreement”).
We are extending the term of the Management Agreement through June 30, 2010 and
all other provisions of the Management Agreement will remain unchanged.

  •   Smith Barney AAA Energy Fund L.P.   •   Citigroup AAA Energy Fund L.P. II
  •   Citigroup AAA Master Fund LLC   •   Citigroup Orion Futures Fund L.P.   •
  Citigroup Diversified Futures Fund L.P.   •   CMF Institutional Futures
Portfolio L.P.   •   Legion Strategies LLC   •   Citigroup Energy Advisors
Portfolio L.P.   •   Citigroup Global Futures Fund LTD   •   Citigroup Orion
Futures Fund (Cayman) LTD.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

                By:   /s/ Jennifer Magro         Jennifer Magro        Chief
Financial Officer & Director     

          AAA CAPITAL MANAGEMENT INC.
    By:   /s/ Anthony Annunziato         Print Name:   Anthony Annunziato       
JM/sr      


 